Citation Nr: 1414754	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for scars affecting the head, face, and neck.

2.  Entitlement to an initial compensable rating for scars affecting areas other than the head, face, or neck.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Illinois, which effectuated the Board's February 2009 decision grating service connection for basil cell carcinoma, and assigned initial 10 percent and noncompensable ratings for his residual scars.

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The issues have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's most recent VA dermatological examination, which was conducted in September 2013, the Veteran's scars resulting from excisions of his basil cell carcinoma were assessed as both nontender and stable.  However, during the February 2014 Board hearing, the Veteran testified that his scars were indeed painful and unstable.  Moreover, in an April 2013 letter authored by the Veteran's treating private dermatologist, the dermatologist reported that the Veteran's scars frequently cause discomfort.  As separate compensable evaluations are warranted based on evidence of painful or unstable scars, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dermatological examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review..

The examiner is to report the location and size (length and width measured in inches or square centimeters) of each scar due to the basal cell carcinoma. The percentage of exposed and non-exposed areas of the skin must be examined including the face, head, chest, and arms.

Regarding the scars affecting the head, face, and neck, the examiner must identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner must specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.

Regarding any scars other than the head, face, or neck, the examiner must report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner must report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities must be measured separately.

The examiner must report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected scars due to the basal cell carcinoma to specifically include an opinion as to whether the percentage is at least 5 percent but less than 20 percent of the entire body or of the exposed areas.

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


